Opinion issued January 31, 2013.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-01153-CR
                            ———————————
                        IN RE JAMES HARRIS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      James Harris has filed a petition for writ of mandamus, contending that the

trial court erred by denying his motion for “diligent participation credit” pursuant

to article 42.12, section 15(h) of the Code of Criminal Procedure. 1 See TEX. CODE

CRIM. PROC. ANN. art. 42.12, § 15(h) (West Supp. 2012). We deny relator’s

petition, and we dismiss all outstanding motions as moot.

1
      The underlying case is State v. Harris, No. 135795301010 in the 176th District
      Court of Harris County, Texas, the Honorable Shawna L. Reagin presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2